OPINION — AG — ** ABSENTEE BALLOTS — ENVELOPE — REQUIREMENTS ** (1) 26 Ohio St. 324 [26-324](A) TO THAT EXTENT MODIFIES, THE FIRST SENTENCE OF 26 Ohio St. 325 [26-325](A) AND THAT APPLICATION FOR A ABSENTEE BALLOT MAY BE MADE EITHER DIRECTLY TO THE SECRETARY OF THE COUNTY ELECTION BOARD OF THE COUNTY IN WHICH THE ELECTOR RESIDES, OR INDIRECTLY AS SET FORTH IN 26 Ohio St. 325 [26-325] (2) THE SECRETARY OF THE COUNTY ELECTION BOARD DOES 'NOT' HAVE THE AUTHORITY " TO REQUIRE " A PUBLIC OFFICIAL, SUCH AS IS REFERRED TO TO FURNISH PROOF THAT AN APPLICATION FOR AN ABSENTEE BALLOT TRANSMITTED BY HIM TO SAID SECRETARY IS " BONA FIDE ". (3) THERE IS NO LAW WHICH WOULD PROHIBIT PERSONS OR GROUPS TO SOLICIT AND SECURE SICK OR DISABLE EITHER PRIOR TO THE ELECTION OR ON ELECTION DAY. (OLD HOME — AGED — ELDERLY) (4) THE WORD " TRANSMIT " IN 26 Ohio St. 325 [26-325](C) DOES NOT REQUIRE THE BALLOTS REFERRED TO THEREIN TO BE TRANSMITTED BY MAIL, OR PROVIDE HOW SAME SHOULD BE TRANSMITTED. (5) AN ELECTOR SUCH AS IS REFERRED, AFTER VOTING AN ABSENTEE BALLOT, MAY IMMEDIATELY THEREAFTER TURN THE DAME OVER TO THE SECRETARY OF THE COUNTY ELECTION BOARD IN ANY MANNER HE DEEMS ADVISABLE, WHICH WOULD INCLUDE THE TRANSMITTAL OR FORWARDING OF THE SAME TO SAID SECRETARY. (MAIL, PROCEDURE) CITE: 26 Ohio St. 325 [26-325](C) (FRED HANSEN)